Citation Nr: 1007440	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  06-34 288A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Fort 
Harrison, Montana


THE ISSUE

Entitlement to payment or reimbursement of private medical 
expenses from November 16, 2001 to November 22, 2001 at 
Deaconess Billings Clinic Hospital.


REPRESENTATION

Appellant represented by:	Jock B. West, Attorney


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1973 to May 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Medical Center in Fort Harrison, Montana (MC).

In his November 2006 substantive appeal, the Veteran 
requested a personal hearing before a member or members of 
the Board.  In a subsequent letter sent to the Veteran in 
July 2009, the RO informed the Veteran of a Board hearing 
scheduled in August 2009.  Correspondence from the Veteran's 
attorney indicated that the Veteran would be unable to attend 
his scheduled hearing but that he was satisfied to have the 
matter proceed on the claims file alone.  

Accordingly, the hearing request is considered to have been 
withdrawn.  See 38 C.F.R. § 20.702 (2009).


FINDINGS OF FACT

1.  The Veteran incurred medical expenses for treatment for a 
nonservice-connected condition rendered on November 16, 2001 
to November 22, 2001, at Deaconess Billings Clinic Hospital.

2.  The record reflects that, with respect to the treatment 
period in question, the Veteran was forced to seek private 
care because treatment was for a continued medical emergency 
of such a nature that the Veteran could not have been safely 
discharged or transferred to a VA or other Federal facility.


CONCLUSION OF LAW

The requirements for entitlement to payment or reimbursement 
of all private medical expenses, November 16, 2001 to 
November 22, 2001, at Deaconess Billings Clinic Hospital, 
have been met.  38 U.S.C.A. §§ 1703, 1725, 1728, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 17.52, 17.120, 17.1000, 
17.1002, 17.1003 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The undisputed facts of this case, as documented by the 
record, are as follows:  On November 14, 2001, the Veteran 
presented to the emergency room at Deaconess Billings Clinic 
Hospital with a one-week history of medial thigh discomfort.  
Pain, swelling, and erythema had developed within the prior 
48 hours.  That same day, the Veteran was admitted for 
treatment of cellulitis and osteomyelitis of the right leg.  
Blood testing showed an elevated white blood count (WBC).  
The Veteran had diffuse swelling and erythema of the calf to 
the medial thigh and had adenopathy on that side.  He had 
fever and chills for the last few days.  Records noted that 
the Veteran had been on antibiotics several days prior to his 
admission.

On November 15, 2001, treatment records noted that the 
Veteran's leg was less painful and WBC was down.  His 
temperature was 100 degrees fahrenheit.  His condition, at 
that time, was deemed to be medically stable.  

VA was not notified of this admission until November 21, 2001 
and the Billings, Montana VA clinic was available to provide 
this service.

The Board notes that the Veteran was reimbursed for the 
medical expenses incurred during his hospitalization from 
November 14, 2001 to November 15, 2001 when it was noted that 
his condition had "stabilized".  

The period at issue is from November 16, 2001 until the 
Veteran's medical discharge on November 22, 2001.

VA may contract with non-VA facilities to provide medical 
services for which VA may assume financial responsibility in 
certain circumstances.  38 U.S.C.A. § 1703(a) (1)-(8); 38 
C.F.R. § 17.52.  However, there is no allegation in this case 
that VA contracted with St. Cloud Orthopedic Associates for 
the Veteran's medical service.  Moreover, a claim for payment 
or reimbursement of services not previously authorized may be 
filed by the veteran who received the services (or his/her 
guardian) or by the hospital, clinic, or community resource 
which provided the services, or by a person other than the 
veteran who paid for the services.  38 C.F.R. § 17.123 
(2008).  

Section 17.120 of Chapter 38 of the Code of Federal 
Regulations provides that to the extent allowable, payment or 
reimbursement of the expenses of care, not previously 
authorized, in a private or public (or Federal) hospital not 
operated by the Department of Veterans Affairs, or of any 
medical services not previously authorized including 
transportation (except prosthetic appliances, similar 
devices, and repairs) may be paid on the basis of a claim 
timely filed, under the following circumstances:

(a) For veterans with service-connected 
disabilities.  Care or services not 
previously authorized were rendered to 
a veteran in need of such care or 
services: (1) For an adjudicated 
service-connected disability; (2) For 
nonservice-connected disabilities 
associated with and held to be 
aggravating an adjudicated service-
connected disability; (3) For any 
disability of a veteran who has a total 
disability permanent in nature 
resulting from a service-connected 
disability; (4) For any illness, injury 
or dental condition in the case of a 
veteran who is participating in a 
rehabilitation program under 38 U.S.C. 
Ch. 31 and who is medically determined 
to be in need of hospital care or 
medical services for any of the reasons 
enumerated in  § 17.48(j); and

(b) In a medical emergency.  Care and 
services not previously authorized were 
rendered in a medical emergency of such 
nature that delay would have been 
hazardous to life or health, and

(c) When Federal facilities are 
unavailable.  VA or other Federal 
facilities were not feasibly available, 
and an attempt to use them beforehand 
or obtain prior VA authorization for 
the services required would not have 
been reasonable, sound, wise, or 
practicable, or treatment had been or 
would have been refused.

38 C.F.R. § 17.120; see also 38 U.S.C.A. § 1728(a) (1)-(3).  

All three statutory requirements must be met before 
reimbursement can be authorized.  Zimick v. West, 11 Vet. 
App. 45, 49 (1998); Malone v. Gober, 10 Vet. App. 539, 547 
(1997).  

In this case, a statement of the case from September 2006 
indicates that the Veteran is not service-connected for any 
medical condition or disability.  Also, the Veteran was not 
participating in a leg rehabilitation program at the time 
services were rendered from November 15, 2001 to November 22, 
2001.  Accordingly, criteria (a) is not satisfied, and there 
is no basis to establish entitlement to reimbursement under 
38 U.S.C.A. § 1728.  See also 38 C.F.R. § 17.120.

However, payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-
1003.  To be eligible for reimbursement under this authority, 
all of the following conditions must be satisfied:

(a) The emergency services were 
provided in a hospital emergency 
department or a similar facility held 
out as providing emergency care to the 
public.

(b) The claim for payment or 
reimbursement for the initial 
evaluation and treatment is for a 
condition of such a nature that a 
prudent layperson would have reasonably 
expected that delay in seeking 
immediate medical attention would have 
been hazardous to life or health (this 
standard would be met if there were an 
emergency medical condition manifesting 
itself by acute symptoms of sufficient 
severity (including severe pain) that a 
prudent layperson who possesses an 
average knowledge of health and 
medicine could reasonably expect the 
absence of immediate medical attention 
to result in placing the health of the 
individual in serious jeopardy, serious 
impairment to bodily functions, or 
serious dysfunction of any bodily organ 
or part);

(c) A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
before hand would not have been 
considered reasonable by a prudent 
layperson (as an example, these 
conditions would be met by evidence 
establishing that a veteran was brought 
to a hospital in an ambulance and the 
ambulance personnel determined that the 
nearest available appropriate level of 
care was at a non-VA medical center);

(d) The claim for payment or 
reimbursement for any medical care 
beyond the initial emergency evaluation 
and treatment is for a continued 
medical emergency of such a nature that 
the veteran could not have been safely 
discharged or transferred to a VA or 
other Federal facility (the medical 
emergency lasts only until the time the 
veteran becomes stabilized);

(e) At the time the emergency treatment 
was furnished, the veteran was enrolled 
in the VA health care system and had 
received medical services under 
authority of 38 U.S.C. Chapter 17 
within the 24-month period preceding 
the furnishing of such emergency 
treatment;

(f) The veteran is financially liable 
to the provider of emergency treatment 
for that treatment;

(g) The veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for 
the emergency treatment (this condition 
cannot be met if the veteran has 
coverage under a health-plan contract 
but payment is barred because of a 
failure by the veteran or provider to 
comply with the provisions of that 
health-plan contract, e.g., failure to 
submit a bill or medical records within 
specified time limits, or failure to 
exhaust appeals of the denial of 
payment);

(h) If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work related 
injury, the claimant has exhausted 
without success all claims and remedies 
reasonably available to the veteran or 
provider against a third party for 
payment of such treatment and the 
veteran has no contractual or legal 
recourse against a third party that 
could reasonably be pursued for the 
purpose of extinguishing, in whole or 
in part, the veteran's liability to the 
provider;

(i) The veteran is not eligible for 
reimbursement under 38 U.S.C. 1728 for 
the emergency treatment provided (38 
U.S.C. 1728 authorizes VA payment or 
reimbursement for emergency treatment 
to a limited group of veterans, 
primarily those who receive emergency 
treatment for a service-connected 
disability).

See 38 C.F.R. § 17.1002.  

After thorough review of the record, the evidence appears to 
show that all criteria of 38 U.S.C.A. § 1725 have been met in 
this case.  

The criterion at issue, that the Fort Harrison VAMC 
identified as the basis for its denial, is criterion (d).  
The Fort Harrison VAMC contended that the Veteran remained 
hospitalized at Deaconess Hospital beyond the initial 
emergency evaluation and treatment was not for a continued 
medical emergency of such a nature that the Veteran could not 
have been safely discharged or transferred to a VA or other 
Federal facility .  However, evaluation of all the evidence 
of record reflects that the Veteran could not feasibly seek 
treatment from a VA facility in his medical condition.

As stated above, the Veteran was admitted to Deaconess 
Billings Clinic Hospital on November 14, 2001 for complaints 
of medial thigh discomfort and was treated for cellulitis and 
osteomyelitis of the right leg.  On November 15, 2001, the 
medical records reflected that the Veteran's condition had 
stabilized by evidence of the decreased pain in his leg and a 
lowered WBC.  Thus, VA approved medical reimbursement to the 
Veteran for November 14, 2001 and November 15, 2001.

The Veteran's hospitalization was not approved from November 
16, 2001 to November 22, 2001 when his condition had been 
deemed stable.  While the treatment reports of record suggest 
that the Veteran's condition had stabilized, other medical 
evidence contradicts this finding.

The Veteran submitted a letter from his treating physician, 
Dr. "D.G.," at the time of his hospitalization from 
November 16, 2001 to November 22, 2001.  Dr. D.G. reported 
that the Veteran indeed presented with an extensive 
cellulitis with fever and chills and was started on 
intravenous (IV) antibiotics.  Dr. D.G. stated that "with 
further evaluation it was determined that [the Veteran] had 
in fact developed osteomyelitis, and therefore a longer 
course of IV antibiotics was recommended and instituted.  
During his hospitalization, given the acuteness of his 
illness and the severity of his infection, I did not 
recommend to him to be transferred from this facility."

Given Dr. D.G.'s statement, coupled with the fact that the 
Veteran was indeed approved for emergency care from November 
14, 2001 to November 15, 2001, the Board finds that the 
medical evidence is in equipoise and criterion (d) of 38 
C.F.R. § 17.1002 is satisfied.  The Veteran's medical care 
beyond the initial emergency evaluation and treatment was for 
a continued medical emergency of such a nature that the 
Veteran could not have been safely discharged or transferred 
to a VA or other Federal facility.

Thus, as the criteria of 38 C.F.R. § 1725 is met, and the law 
requires that all of the nine conditions of that regulation 
be satisfied in order for payment or reimbursement of 
unauthorized medical expenses to be made, such payment is 
warranted in this case.

Duties to Notify and Assist

Under the provisions of the Veterans Claims Assistance Act of 
2000, VA has certain notice and assistance requirements.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2009).  The VCAA, with its expanded duties, is not 
applicable to cases involving unauthorized medical expenses 
claims, as the statute at issue in such cases is not found in 
Title 38, United States Code, Chapter 51 (i.e. the laws 
changed by VCAA).  Barger v. Principi, 16 Vet. App. 132 
(2002).  Similarly, the statute at issue in this matter is 
not found in Chapter 51, but rather, in Chapter 17.  However, 
in Beverly v. Nicholson, 19 Vet. App. 394, 403-04 (2005), 
although not explicitly stated, the United States Court of 
Appeals for Veterans Claims (Court) appeared to assume that 
the VCAA was applicable to a Chapter 17 claim, but then held 
that the failure to comply with the VCAA notice requirements 
in that case constituted non-prejudicial error.

The provisions of Chapter 17 of the 38 U.S.C. and 38 C.F.R 
Part 17, contain their own notice requirements.  Regulations 
at 38 C.F.R. § 17.120-33 discuss the adjudication of claims 
for reimbursement of unauthorized medical expenses.  
According to 38 C.F.R. § 17.124, the claimant has the duty to 
submit documentary evidence establishing the amount paid or 
owed, an explanation of the circumstances necessitating the 
non-VA medical treatment, and "other evidence or statements 
that are deemed necessary and requested for adjudication of 
the claim."  When a claim for payment/reimbursement of 
unauthorized medical expenses is disallowed, VA is required 
to notify the claimant of its reasons and bases for denial, 
his or her appellate rights, and to furnish all other 
notifications or statements required by Part 19 of Chapter 
38. 38 C.F.R. § 17.132.

In this case, the Board is granting in full the benefit 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
will not be further discussed.

ORDER

Entitlement to payment or reimbursement of private medical 
expenses from November 16, 2001 to November 22, 2001 at 
Deaconess Billings Clinic Hospital is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


